930 F.2d 24
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James LOWRY, Plaintiff-Appellant,v.W.R. GRACE & CO.-CONN., James Hyde, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &Teamsters of America Local # 661, David Cox, Ken Foster,Frank Gillette, Bob Metcalf, Gerald Elmlinger, EdSchellenbach, Nick Pennington, Joe Rightmyer, Defendants-Appellees.
No. 90-3839.
United States Court of Appeals, Sixth Circuit.
April 9, 1991.

1
Before RALPH B. GUY, JR and RYAN, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
James Lowry, a pro se Ohio citizen, appeals the district court's order granting summary judgment.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary and injunctive relief, Lowry sued his former employer, his union, and various individuals.  Lowry alleged that the defendants discharged him for discriminatory reasons, that the discharge was in retaliation for the prior filing of an EEOC complaint, that his employer breached the collective bargaining agreement with the union, and that the union breached its duty of fair representation to him.


4
The magistrate recommended granting summary judgment for the defendants.  Unaware that Lowry had filed a motion for an extension of time, the district court adopted the magistrate's report.  Upon learning of Lowry's motion, the court vacated its judgment and granted the extension.  Following the filing of Lowry's objections, the district court again adopted the magistrate's report and recommendation and dismissed the case.  Lowry has filed a timely appeal.  In his brief, he requests the appointment of counsel and a transcript at government expense.


5
Upon review, we conclude that the district court properly granted summary judgment.  There is no genuine issue of material fact and the defendants are entitled to judgment as a matter of law.  Fed.R.Civ.P. 56(c);  Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).


6
Accordingly, we deny counsel and transcript and affirm the judgment for the reasons set forth in the magistrate's report and recommendation filed on July 11, 1990, as adopted by the district court in its order filed on August 28, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation